IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 40371/40885

STATE OF IDAHO,                                 )     2013 Unpublished Opinion No. 670
                                                )
       Plaintiff-Respondent,                    )     Filed: September 19, 2013
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
SHERRY LYNN BORGEMAN,                           )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Melissa Moody, District Judge.

       Judgment of conviction and concurrent unified sentences of fifteen years with
       eight years determinate for felony aggravated battery, and twenty years with eight
       years determinate for felony aggravated assault, with a deadly weapon
       enhancement, affirmed; order denying I.C.R. 35 motion for reduction of
       sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       In these cases, consolidated on appeal, Sherry Lynn Borgeman was convicted of felony
aggravated battery, Idaho Code § 18-903(a); and felony aggravated assault, I.C. §§ 18-901(a),
18-905(a); with a deadly weapon enhancement, I.C. § 19-2520. The district court sentenced
Borgeman to concurrent unified sentences of fifteen years with eight years determinate for
felony aggravated battery, and twenty years with eight years determinate for felony aggravated




                                               1
assault. Borgeman filed an Idaho Criminal Rule 35 motion, which the district court denied.
Borgeman appeals.
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Borgeman’s Rule 35 motion.
A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.          State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, we conclude no abuse of discretion has been shown.
        Therefore, Borgeman’s judgment of conviction and sentences, and the district court’s
order denying Borgeman’s Rule 35 motion, are affirmed.




                                                     2